Citation Nr: 1121213	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-47 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a major depressive disorder, a posttraumatic stress disorder (PTSD), and an antisocial personality disorder.

2.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), it was held that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  In this case however, as the Veteran's distinct psychiatric disorders have been considered separately by the RO, the Board will only consider the psychiatric disorders specifically enumerated.  


FINDINGS OF FACT

1.  A July 2001 rating decision denied entitlement to service connection for major depressive, posttraumatic stress, and antisocial personality disorders due to the absence of a medical finding that the Veteran's pre-service psychiatric disorders were aggravated by service.  In the absence of a timely appeal, the July 2001 rating decision is final.

2.  Compensation for a personality disorder is precluded as a matter of law.

3.  The evidence submitted since the November 2001 rating decision does not raise a reasonable possibility of substantiating the claim.

4.  A bipolar disorder is not shown to have been present in service and it may not be presumed to have been so incurred.




CONCLUSIONS OF LAW

1.  The July 2001 rating decision is final.  New and material evidence to reopen a claim of entitlement to service connection for major depressive, posttraumatic stress and antisocial personality disorders has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  A bipolar disorder was not incurred in or aggravated by active service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  See 38 C.F.R. § 3.159(b)(1).  The April 2009 letter also informed the Veteran of the reason his prior claim was denied and of what type evidence would meet the standard of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2009 correspondence complied with all VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA treatment records, examination reports, and lay statements. The Board notes the Veteran receives Social Security benefits.  The Veteran has not reported that he receives Social Security benefits based on any mental disorder.  Indeed, the record reveals that he was in receipt of Social Security benefits based on his physical disabilities.  See May 2000 VA Medical Center Social Worker Treatment Note (back problems).  As neither the Veteran nor the evidence demonstrates that Social Security records have a reasonable possibility of helping to substantiate the claim, no further action is required.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

New and Material Evidence

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).
 
Service connection will also be presumed for a psychosis if such a disorder was manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108.

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The United States Court of Appeals for Veterans Claims has held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate a claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
VA received the Veteran's original claim of entitlement to service connection for major depressive, posttraumatic stress and antisocial personality disorders in May 2001.  A July 2001 rating decision denied the claim finding that the disorders were shown to have existed prior to service and had not been aggravated during service.  An August 2001 letter notified the Veteran of the decision.  The claims file contains nothing to indicate he did not receive the August 2001 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  Nor is there any record of the Veteran having submitted a timely Notice of Disagreement with that decision.  Thus, the July 2001 rating decision is final and binding on the Veteran.  38 U.S.C.A. § 7105.

In April 2009, the Veteran submitted a claim to reopen his claim for major depressive disorder, PTSD and antisocial personality disorder.  A June 2009 rating action found that the Veteran had not submitted new and material evidence, and the claim to reopen was therefore denied.  

Review of the claims file reveals that additional evidence has been added in support of the Veteran's claim since his July 2001 rating decision.  This evidence includes additional statements from the Veteran in support of his claim, additional VA medical center treatment records dated between August 2001 and September 2009 and a September 2009 VA examination report.  The Board finds that this evidence is new, but not material.  

The new evidence includes additional statements from the Veteran in which he asserts that his psychiatric disorders were due to the fact that he was forced to march during basic training with an ankle injury.  He explained that this caused him to go absent without leave from service.  He additionally explained that he also wished to see his girlfriend who was pregnant with his child.  He stated that while he went to see his girlfriend he took a number of pills, was given a shot by a VA doctor, and the next thing he knew he was in a mental hospital.  Earlier treatment records considered by the RO in its July 2001 rating decision demonstrate the Veteran's belief that his disorders were due to service.  Thus, his later statements containing the same assertions are redundant of the evidence of record in July 2001.  38 C.F.R. § 3.156 (a).  

The Veteran has submitted new VA medical center treatment notes not previously considered.  They, however, fail to relate the Veteran's psychiatric disorders to service.  While the medical records note Veteran's belief that his disorders were due to service, at no time does a medical expert make such a claim.  In fact, VA medical records contain multiple opinions as to the cause of the Veteran's PTSD, depression and antisocial personality disorder.  For example, the Veteran's failing health and childhood abuse are often cited as the cause of these disorders.  At no time, however, does the new evidence suggest that these disorders began in or were aggravated by service.  Such evidence, therefore does not raise a reasonable possibility of substantiating the claim and is therefore not material.

Moreover, it must be observed that even if the claim were to be reopened, service connection cannot be granted for a personality disorder as a matter of law.  38 C.F.R. § 3.303 (2010).  Hence, the Board need not examine whether new and material evidence has been submitted to reopen a claim for compensation based on a personality disorder.  

With respect to the remaining disorders, the new evidence includes a September 2009 VA examination report.  In his examination report, the VA examiner noted that the Veteran had a personality disorder with anti-social traits, which as noted above cannot be service connected as a matter of law.  Id.  The examiner opined that the appellant's personality disorder had its onset during adolescence and that the claimant had a long standing pattern of delinquent and impulsive behavior prior to the military.  The examiner further opined that the Veteran's service did not permanently aggravate his pre-military mental disorders.  

This new evidence affirms the RO's stated reasons for its denial in that it also shows that the Veteran's acquired psychiatric disorders existed prior to service and were not aggravated therein.  Thus, the evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, it is not material and cannot be used to reopen the claim for entitlement to service connection for entitlement to service connection for  major depressive disorder or posttraumatic stress disorder.

Hence, the evidence submitted after the Veteran's July 2001 rating decision does not provide a reasonable possibility of substantiating his claim.  The record does not contain evidence which demonstrates an in-service aggravation of a major depressive disorder, or posttraumatic stress disorder, nor does it show that any acquired psychiatric disorder was incurred in service.  The claim to reopen must be denied.

As the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to his petition to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for a Bipolar Disorder

The pertinent law governing an award of entitlement to service connection is discussed above.  

The Veteran contends that his bipolar disorder is related to his active duty service.  As noted above, in order to demonstrate service connection there must be a showing of an in-service disorder, a present disorder and a link between the two.  Alternatively, where it is shown that a disorder pre-existed service, service connection may be established when it is shown that the pre-service disorder was permanently aggravated beyond its natural progression during service.  In this case, the competent evidence has not demonstrated the required elements to establish service connection and the Veteran's claim must therefore be denied.

Initially, the Veteran's service treatment records are silent for any complaints, findings or diagnosis of a bipolar disorder.  The records clearly show a psychiatric disorder, however the Veteran was discharged after being diagnosed with a psychosis due to drug intoxication.  See May 1976 Service Treatment Notes.

Further, a bipolar disorder was not compensably disabling within one year of the appellant's separation from active duty.  Indeed, it was not until September 2009 that the Veteran diagnosed with a bipolar disorder.  

Prior to that time the Veteran had only been diagnosed with a bipolar disorder due to drug abuse.  He was found to have altered thought processes related to a drug induced bipolar disorder in December 1999.  In January 2000, he was followed up on a diagnosis of drug-induced bipolar disorder.  See December 1999 and January 2000 Southern Colorado VA Medical Center Treatment Notes.  

Payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law. 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).

Treatment notes dated in January 2001 noted the Veteran's statement that he had been called bipolar in the past at a VA Medical Center in Colorado, and he did not understand why he was not so diagnosed by the Nebraska VA Medical Center.  

After a June 2001 VA examination, the VA examiner determined that the Veteran had a major depressive disorder and posttraumatic stress disorder as a result of abuse but the examiner did not diagnose a bipolar disorder.

An August 2009 VA Medical Center contains a diagnosis of mixed bipolar disorder, but no explanation for how the diagnosis was provided.  In September 2009, the Veteran was afforded a VA examination.  The examiner was requested to determine whether it was at least as likely as not that the Veteran's bipolar disorder was related to the toxic psychosis noted on active duty.  During his examination, the Veteran asserted that he was bipolar but the examiner diagnosed the appellant with a personality disorder, not otherwise specified with anti-social traits.  The examiner did not diagnose a bipolar disorder.  

In this case, the evidence demonstrates a single diagnosis of a bipolar disorder.  The evidence does not contain a single medical opinion relating that disorder to the Veteran's service.  The Board acknowledges the Veteran's assertions that a bipolar disorder began in service but the question of the etiology of a psychosis requires specialized training to answer and the Veteran is not competent to make this determination.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The evidence of record preponderates against finding either an in-service incurrence or aggravation of bipolar disorder, or a competent medical opinion which relates a bipolar disorder to service.  As the required elements necessary to establish service connection have not been demonstrated, the Veteran's claim of entitlement to service connection for a bipolar disorder is denied. 


ORDER

New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for major depressive, posttraumatic stress, and antisocial personality disorders.  The petition to reopen is denied.

Entitlement to service connection for a bipolar disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


